Citation Nr: 0110695	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  95-24 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased original disability rating 
for a right knee disability, currently rated as 10 percent 
disabling.

2.  Entitlement to an effective date earlier than November 
24, 1993, for the assignment of a 10 percent disability 
rating for a right knee disability.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1990 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New York, New York, which granted a claim by the veteran 
seeking entitlement to service connection for a right knee 
disability, assigning a 10 percent disability rating 
effective November 24, 1993.  The veteran changed domiciles 
during the pendency of this appeal and, thus, her claim is 
currently under the jurisdiction of the Nashville, Tennessee, 
RO.


REMAND

After careful review of this case, the Board finds that 
appellate adjudication is not yet warranted.

The claims file shows that the veteran requested an 
opportunity to appear at a personal hearing before a member 
of the Board at the RO (Travel Board).  Such a hearing was 
scheduled for January 2000; however, the veteran was not able 
to attend that hearing and requested a rescheduling of it.  
That request was granted by the Board and another Travel 
Board hearing was scheduled, for January 2001.  Again, the 
veteran failed to appear for it.  However, the most recent 
evidence of record shows that the letter the RO sent to the 
veteran to inform her of the date, time, and place of her 
hearing was returned, having never been received by the 
veteran.  It appears to have been sent to the wrong mailing 
address.  Therefore, further appellate review by the Board 
must be deferred at this time in order to allow the RO to 
ensure that the veteran's due process right to a personal 
hearing is met.  See 38 C.F.R. § 3.103(c)  (2000).


In light of the above, the Board finds that this case has a 
procedural defect.  As a result, it must be remanded back to 
the RO.  38 C.F.R. § 19.9  (2000) ("If further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, a Member 
or panel of Members of the Board shall remand the case to the 
agency of original jurisdiction.").

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should schedule the appellant for 
a Travel Board hearing.  She and her 
accredited representative should be 
provided adequate notice of the time, 
date, and place of the hearing.  All 
correspondences pertaining to this 
matter, as well as a transcript of the 
hearing, if held, should be associated 
with the claims folder.  If the appellant 
indicates that she no longer wants a 
hearing, or if she fails to show for a 
scheduled hearing, evidence of such 
should be associated with the claims 
folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).


